Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.
 
Applicant’s amendment and response filed 11/17/21 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election with traverse of Group I and species ---of SEQ ID NO: 200 as the linker, fluorescent substance as the diagnostic agent, trastuzumab as the competing, binding to the same epitope or binding epitope specificity recited in dependent claim 18 (claim 18 is now canceled), and SEQ ID NO: 1 (i.e., CQFDLSTRRLKC) of formula VI ---in Applicant’s response filed 7/1/19.  

Applicant is reminded that upon consideration of the prior art, search and examination had been extended to meditopes SEQ ID NO: 2 and 15-55, and therapeutic agents that are drugs, chemotherapeutic agents, antibodies and fragments thereof, toxins, radiosiotopes, enzymes, chelators, boron compounds, photoactive agents, dyes, metal alloy, or nanoparticles, and a diagnostic agent that is a fluorescent substance, luminescent substance, or a radionuclide (as are recited in instant claim 13).

SEQ ID NO: 186-189 and 207 (meditopes) and SEQ ID NO: 199-204 (meditope linkers) are presently being included in examination.  

Claim 30 remains withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention (i.e., non-elected species).

Claims 4, 8, 9, 12-14 and 31 read upon the elected species and are presently being examined as they read upon the elected species and those noted above.  

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


4.  Claims 4, 8, 9, 11-14 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 11/17/21.

This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed a method for increasing cellular internalization of a cell surface antigen(s), said method comprising:
(a) contacting a first cell surface antigen with a plurality of first meditope enabled antibodies or antigen binding fragments thereof that bind to said first cell surface antigen;
(b) contacting a second cell surface antigen with a plurality of second meditope enabled antibodies or antigen binding fragments thereof that bind to said second cell surface antigen;
(c) contacting a meditope binding site of the first  meditope-enabled antibody or antigen binding fragment thereof of the plurality of meditope-enabled antibodies with a first meditope from a multivalent meditope;
(d) contacting a meditope binding site of the second meditope-enabled antibody or antigen binding fragment thereof of the plurality of meditope-enabled 
wherein the first and second meditope-enabled antibodies or antigen binding fragments thereof comprise:
a heavy chain variable (VH) region,
a heavy chain constant region (CH) or portion thereof,
a light chain variable (VL) region comprising
a threonine at position 40,
an asparagine at position 41, 
a glutamic acid at position 83, and 
an aspartate at position 85, according to Kabat numbering, and
a light chain constant region (CL) or portion thereof,
wherein the meditope binding site of the first meditope-enabled antibody or antigen binding fragment thereof and the meditope binding site of the second meditope-enabled antibody or antigen binding fragment thereof comprise
threonine, asparagine, glutamic acid and aspartate at residues 40, 41, 83 and 85, respectively, of the VL of the meditope-enabled antibody or antigen-binding fragment thereof, and glutamine, isoleucine, glutamine at residues 39, 89, and 105, respectively, and leucine or serine at residue 108 of the VH of the meditope-enabled antibody or antigen-binding fragment thereof; both
wherein the meditope binding site of the first meditope-enabled antibody or antigen binding fragment thereof and the meditope binding site of the second meditope-enabled antibody or antigen binding fragment thereof is a peptide or peptides that bind to a central cavity of a meditope-enabled antibody or antigen binding fragment thereof;
wherein the multivalent meditope comprises a plurality of meditopes and one or more linkers;
wherein the multivalent meditope comprises the amino acid sequence of [one of] SEQ ID NO: 1, 2, 15-55, 186-189 or 207, or a cyclic peptide derived therefrom,
wherein the first and second meditope-enabled antibodies or antigen binding fragments  [thereof] both recognize and bind the same antigen and is selected from meditope-enabled antibodies that recognize and bind CD19, CD22, CD23, CD33, CD27, prolactin receptor, SDC-1, EGFR, and HER2 receptor, and 
wherein the multivalent meditope includes a first meditope and a second meditope coupled to a first linker;  

and including wherein the cell surface antigen is a receptor capable of receptor-mediated endocytosis (claim 8), 
wherein the multivalent meditope comprises an immunoglobulin Fc region or portion thereof linked to a meditope (claim 9), 
wherein the multivalent meditope further comprises a diagnostic agent that is an imaging agent that is a fluorescent substance, a luminescent substance, or a radionuclide, or a therapeutic agent that is a drug, chemotherapeutic agent, antibody and fragment thereof, toxin, radiosiotope, enzyme, chelator, boron compound, photoactive agent, dye, metal alloy, or nanoparticle (claims 12 and 13), 
 wherein the first meditope-enabled antibody binds to a different (claim 14) or same epitope than the second meditope-enabled antibody (dependent claim 14 for a different epitope), and 
wherein the linker comprises “a” sequence of SEQ ID NO: 199, 200, 201, 202, 203 or 204. 

As such the instant claims are reach-through claims, as the method for increasing cellular internalization of a cell surface antigen contacts cells with ingredients that are described only through partial structure of the central cavity formed by VH and VL that have the recited residues at the recited positions of the VH and VL, whereas the evidence of record indicates that the complete structure of the central cavity formed by the VH and VL and potentially other residues outside of this cavity that can and do influence binding of the multivalent meditope (and potentially may also influence antigen binding through three dimensional spatial considerations) will differ based upon the parental antibody that is modified to incorporate these said residues at these recited positions, the identity of the multivalent meditope that must bind to the central cavity of the meditope-enabled antibody, and the influence of different linkers comprised in the multivalent meditope that can contribute to binding interaction by influencing Gibbs free energy. Therefore, these sequences cannot be envisioned a priori.  

In addition, instant base claim 4 also recites antibodies or fragments thereof that are functionally claimed by their ability to recognize and bind to one of CD19, CD22, CD23, CD33, CD37, prolactin receptor, SDC-1, EGFR, or HER2 receptor.  The skilled artisan was aware that there is no structure function relationship for antibodies that bind to a same antigen (in this instance one of the recited antigens), an epitope of the same antigen, or an overlapping epitope of an antigen, and there is no evidence of for a representative number of species of antibodies that bind to CD23, CD33, CD37, prolactin receptor, SDC-1, EGFR, or HER2 receptor (including those that are unmodified or those that are modified to comprise the residues at the positions recited in instant base claim 4 [this latter category also includes antibodies that bind to CD19 and CD20].  

Also, instant dependent claim 31 recites “wherein the linker comprises “a” sequence of SEQ ID NO: 199, 200, 201, 202, 204, or 204”, i.e., “a” sequence rather than ‘the’ sequence denotes a partial sequence of one of the recited SEQ ID NOs.  There is not a representative number of such partial sequences that are comprised in the recited meditopes, nor a structure function relationship for binding of the meditope-linker construct to a meditope-enabled antibody.

The first and second meditopes must comprise a structure that possesses the functional property of associating with sufficient affinity and stability to the binding site of the meditope-enabled antibodies in order to provide the functional property of cross-linking the antibodies, and this is also true in the reverse, i.e., that the binding site for the meditope in the meditope-enabled antibody must possess the functional property of binding to the multivalent meditope with sufficient affinity and stability to allow the multivalent meditope to cross-link the antibodies. 

Even for instance wherein the linker is the peptide consisting of the sequence of SEQ ID NO: 200 and the meditope comprises the sequence of SEQ ID NO: 1, experimentation must still be employed to discover the structure of the first and second antibodies that are meditope enabled and comprise modifications at recited positions in the FR of the VL and VH relative to some respective template antibodies.  

The specification does not disclose a representative number of species of such meditope-enabled antibody/antigen-binding fragment thereof that binds to a recited cell surface antigen, nor potential cognate first and second meditopes in the multivalent meditope, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.  

The specification discloses that the peptide consisting of the sequence of SEQ ID NO: 1 (i.e., CQFDLSTRRLKC) is a cyclic peptide ([0214]). The specification discloses that the 39-mer peptide linker represented by SEQ ID NO: 200 has the following sequence: GGSRSGGTSGTGSTSGSGSSGSTSGSGKSSEGSGQASKG (see the sequence listing).

The specification discloses that the term “multivalent meditope” refers to a plurality of meditopes, and one or more linkers or linking means and are not limited to those comprising the meditopes described in the instant specification ([0096]).  

The specification further discloses that the term “meditope” refers to a peptide or peptides that bind(s) to a central cavity such as a meditope-binding site of a meditope-enabled antibody or antigen binding fragment thereof, which antibody or antigen binding fragment thereof has a threonine at position 40, and asparagine at position 41, and an aspartate at position 85 of its light chain, according to Kabat numbering, or contains a meditope binding site containing residues that correspond to those within the meditope-binding site of cetuximab, meditope-enabled trastuzumab, or meditope-enabled M5A ([0097]).  Thus, the specification defines the term “meditope” by a partial structure of a central cavity of an antibody to which it binds.

The specification discloses that in some embodiments, the one or more residues that are replaced are selected from the light chain FR residues 10, 39-43, 45, 83, 85, 100 and/or 104 according to Kabat numbering, and/or heavy chain framework residue numbers 40, 89 and/or 105 according to Kabat numbering, while in some other embodiments those residues correspond to light chain residues 9, 10, 39, 40-43, 45, 83, 85, 100 and/or 104 and/or heavy chain residues 40, 89 and/or 105 according to Kabat numbering ([0217]), and in some instances the template antibody has one or more CDRs that are distinct from the CDRs of the meditope enabled antibody ([0227]).  This disclosure is a further indication that experimentation must be performed to determine the sequence of the antibody comprising a meditope binding site.

The specification discloses that in some (non-limiting) examples, the meditope binding site is a structural feature of the mAb cetuximab and that the peptide consisting of the sequence of SEQ ID NO: 1 binds to a meditope binding site within the central cavity of the cetuximab Fab fragment, defined by various residues of the heavy and light chains ([0215]), but does not disclose what these residues are or the sequence of cetuximab ([0215]). 

The specification further discloses that in some embodiments, the meditope enabled antibodies are generated by modifying an antibody other than cetuximab (the template antibody), such as antibody having one or more CDRs distinct therefrom, to confer the ability to bind to one or more of the meditopes, wherein the template antibody can be a human or humanized antibody or a mouse antibody.  The specification discloses that in one aspect, the modifications include substituting residues within the central cavity of the Fab fragment, typically (but not exclusively) within the FRs of the heavy and light chain variable regions and/or the constant regions to render the template antibody meditope enabled, wherein in some embodiments residues are replaced with the corresponding residue present in cetuximab or a comparable amino acid residue ([0216]).  

The specification discloses a laundry list of names of template antibodies ([0233]-[0234]) and that the meditope enabled antibodies may bind to one of a laundry list of antigens ([0235]).

The specification exemplifies making a meditope enabled trastuzumab antibody by aligning and sequence identity mapping the sequence of cetuximab and trastuzumab onto the atomic model of trastuzumab, identifying residues that differ between the two antibodies and whose side chains either make direct contact with the meditope or potentially indirectly affect meditope (cQFD) binding, mutating equivalent positions in the trastuzumab sequence, and testing the antibody variant for binding to the cQFD meditope with sufficient affinity ([0424]-[0245]), followed by crystalization of the trastuzumab meditope enabled antibody with and without the cQFD meditope to ascertain whether or not the mutations significantly perturbed the overall structure of the Fab antibody variant ([0426]).  The cQFD meditope is cyclic CQFDLSTRRLKC (SEQ ID NO: 1) ([0057]).  

The art also recognizes that experimentation must be engaged to determine the structures of antibodies that are encompassed by the broad genus of antibodies that can bind to a cell surface antigen and that is engineered to comprise a meditope binding site.

Evidentiary reference Donaldson et al (PNAS, 2013, 119(43): 17456-17461, of record) likewise underscores that experimentation must be engaged in to determine the structure of the particular antibodies (that are not Cetuximab or Tastuzumab) encompassed by the broad genus of antibodies that can bind to a cell surface antigen and that is engineered to comprise a meditope-binding site for SEQ ID NO: 1 (or for any other meditope, including in the case of multivalent meditopes that comprise different meditopes).  Donaldson et al teach that two peptides were identified by phage display (one of which is identical to instantly recited SEQ ID NO: 1, CQFDLSTRRLKC (“cQFD”) as thought to mimic the tumor epitope EGFR domain III. Donaldson et al further teach that this cQFD “meditope” binds to the Fab antigen-binding fragment of Cetuximab, wherein the cocrystal structure revealed that the peptide docks in a cavity in the Fab framework.  Donaldson et al examined the light and heavy chain sequences of Cetuximab and compared them to that of a decoy antibody (“CH 14.18”) as well as to that of non-binding antibodies Trastuzumab, Rituximab and M425, determined which sequence differences were likely to influence binding of the peptide, and mutated equivalent positions in Trastuzumab.  Donaldson et al produced the corresponding antibody Fab and cocrystalized it with the cQFD peptide and also determined that the changes did not significantly perturb the overall structure of this Fab or abrogate binding to the antigen (Her2).

Evidentiary reference King and Williams (Meth. Mol. Biol. 2019, 1904: 293-298, of record) teaches that in their study, a meditope is a 12 amino acid cyclic peptide that binds to the cavity between the light and heavy chains of cetuximab, wherein this binding site is unique to cetuximab and absent from human antibodies.  King and Williams teach a method by which they graft this binding site onto several human monoclonal antibodies, wherein the method comprises locating an amino acid sequence of the antibody of interest, align the light chain and heavy chain sequences with a reference antibody or antibodies, substitute amino acid sequences into the antibody of interest, test the binding of the parent antibody and the variant antibody to target cells. They exemplify an N-terminally acetylated peptide that comprises the sequence of instantly recited SEQ ID NO: 1, and teach that the binding of the meditope to the antibody and antigen binding of the antibody must be verified experimentally (see entire reference).  

Thus, the specification discloses that each meditope enabled antibody must be designed and subsequently tested for binding with sufficient affinity to which ever meditope(s) is/are under consideration, and also tested to ensure that the antibody retains its antigen binding specificity and affinity for the cell surface antigen.

This genus of template antibodies is large and structurally diverse, as is evidenced below, as is the genus of meditope enabled antibodies based thereon, which one of skill in the art will not be readily able to envision until one of skill in the art employs a method of discovery.  


In addition, the second meditope enabled antibody is not necessarily based upon the same parental antibody having the same binding specificity, as the antibodies used in the claimed method bind to any antigen in the universe of cell surface antigens.  This genus of template antibodies and corresponding meditope enabled antibodies is even larger, and cannot be readily envisioned by one of skill in the art until one of skill in the art employs methodologies to discover their sequences.  

Although the specification discloses one species of meditope enabled antibody that binds to the meditope CQFDLSTRRLKC (as well as potential other variants of cyclic meditopes cQFD (SEQ ID NO: 1) and cQYN (SEQ ID NO: 2) at Tables 1 and 2, including SEQ ID NO: 15-55), the specification does not disclose the sequences of other meditope enabled antibodies encompassed by the large and structurally diverse genus thereof, nor which FR modifications correlate to the functional property of binding the meditope peptide(s).   

The specification discloses at [0101] that the linker in some instances has the ability to contribute to Gibbs free energy (delta G) of the multivalent meditope with respect to specificity and affinity. In the case where the linker makes no contribution to delta G, the apparent affinity of a bivalent ligand for the bivalent target is the product of the monomeric binding constraints (and by extension, the reverse is true, that if the linker contributes, the affinity is not solely dependent upon the meditope portions of the multivalent meditope).  The specification also discloses that the geometry of a cell surface-expressed antigen can place strict constraints on the linker of a multivalent meditope. Evidentiary reference Donaldson et al cited above teaches that the linker geometry influences specificity and synergistic effects of a multivalent meditope (especially page 17460 at the last sentence of the first full paragraph at column 2), and therefore influences the functional property of binding to the meditope-enabled antibody and subsequently the ability to increase cellular internalization.

With regard to the meditope-enabled antibody or antigen binding fragment thereof that must possess the functional property of recognizing and binding to an antigen that is one of CD19, CD22, CD23, CD33, CD37, prolaction receptor, SDC-1, EGFR, or Her2 receptor, there is no evidence for a representative number of these species.  As pertains to lack of a structure/function relationship, the skilled artisan was aware that the genus of antibodies that bind to an antigen, an epitope of an antigen or to overlapping epitopes of an antigen is extremely broad and extremely structurally diverse, encompassing the full repertoire of species that can produce antibodies or of artificial repertoires (e.g., artificial libraries).  As is evidenced below, the cognate sets of CDRs that can bind to the same antigen, epitope or overlapping epitopes can be extensively different.  Therefore there is no structure/function relationship between the CDRs in the antibody (i.e., the structure of the antibody) and the epitope or epitope residues bound, as is evidence below.
	


Edwards et al (JMB, 2003, 334: 103-118, of record) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lamda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well.

Lloyd et al (Protein Engineering, Eng. Design & Selection, 2009, 22(3): 159-168, of record) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding.  Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen.  Said reference also teaches that a wide variety of VH and VL pairings further increase diversity.  (See entire reference.)  

Goel et al (J. Immunol., 2004, 173: 7358-7367, of record) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin.  Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The said reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  

Khan and Salunke (J. Immunol, 2014, 192: 5398-5405, of record) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the said antibodies possessing entirely different CDR sequences.  Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability.  Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs.  Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity…Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations.  This may well have implications of Ag specificity beyond the naïve BCR repertoire, because Kaji et al….have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).  

Poosarla et al (Biotechn. Bioeng., 2017, 114(6): 1331-1342, of record) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide.  Said reference further teaches “most B-cell epitopes…in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)

Torres and Casadevall (Trend. Immunol., 2008, 29(2): 91-97, of record) teach that constant heavy domains of an antibody can affect binding affinity and specificity and V-region structure independent of avidity (i.e., the structure of the antibody constant heavy region domains can influence binding affinity and specificity independently of the variable region that comprises the CDRS that contain residues that contact antigen or and/or maintain conformation).  (See entire reference.) 

The evidentiary references thus underscore a large and structurally diverse genus of (the immune repertoire of) antibodies that bind to an antigen, antibodies that bind to an epitope of an antigen, and antibodies that bind to overlapping epitopes of an antigen.

Although one of skill in the art could potentially make meditope enabled first and second antibodies and cognate first and second meditopes to be comprised in the multivalent meditope (including a cognate linker), including with an antigen specificity that is recited in instant base claim 4, and to use it in the claimed method for increasing cellular internalization of a cell surface antigen, note that:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Equally note that adequate written description of a newly characterized antigen alone is not adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  Also see the Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018, USPTO, which clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the above bolded text, at  https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Therefore, it appears that the instant specification does not adequately disclose the breadth of the meditope enabled antibodies/multivalent meditope comprising a first and second meditope used in the method recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all the said meditope enabled antibodies and/or meditopes at the time the instant application was filed, and hence not in possession of the claimed method of using such at the time the instant application was filed.    

Also note that the instant claims are directed to a method of using the meditope-enabled antibodies/multivalent meditopes, rather than the meditope-enabled antibodies/multivalent meditopes themselves, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). In the instant case, the claimed methods cannot be practiced without the recited composition comprising the said peptides that have the ability to bind to a donor-specific HLA antigen.

Applicant’s arguments (of record in the amendment and response filed 11/17/21 on page 8) have been fully considered but are not persuasive.  

Applicant states that they disagree, but have amended claim 4 to recite the residues of the meditope binding site and specific meditopes.

However, this argument is not persuasive because the recitation of residues at specific positions in instant base claim 4 is still a partial structure for the meditope-enabled antibody meditope binding site.  One of skill in the art cannot envision the full structure without engaging in experimentation as is enunciated in the instant rejection.

5.   Applicant’s amendment filed 11/17/21 has overcome the prior rejection of record of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant has canceled claim 15.  

6. Claim 4 is objected to because of the following informalities: 

     a) Claim 4 recites “antigen-binding fragment” whereas claim 4 also recites “antigen binding fragment” without a hyphen. 

     b)  In addition claim 4 recites at the sixth-to-last line “wherein the first and second meditope enabled antibodies or antigen binding fragments both recognize and bind the same antigen and is selected from…”, whereas “is” should be “are”.

Appropriate correction is required.
 
7.  A linker consisting of the sequence of one of SEQ ID NO: 199-204 is free of the prior art.

8.  No claim is allowed.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644